Citation Nr: 1522779	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1980 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's bilateral hearing loss disability pre-existed his active duty service and was not incurred or aggravated therein; and did not manifest to a compensable degree within one year after separation from service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2012 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records.  The Veteran submitted buddy statements.  The Veteran was also afforded a VA examination in January 2013.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, sensorineural hearing loss, as an organic disease of the nervous system, is such a chronic condition under 38 C.F.R. § 3.309(a).

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The presumption of aggravation can only be rebutted by clear and unmistakable evidence (obvious or manifest).  See 38 C.F.R. § 3.306(b) (2014).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

The service treatment records show that a hearing loss disability for VA purposes was noted on the May 1980 enlistment examination report.  Specifically, audiometric testing shows puretone thresholds at 500, 1000, 2000, and, 4000 Hertz  were 5, 5, 5, 10, and 40 decibels respectively in the right ear, and 5, 0, 15, 15, and 40 decibels respectively in the left ear.  A hearing loss disability was shown, as the auditory threshold at 4000 Hertz was 40 decibels in both ears.  Thus, with respect to hearing loss, the Veteran is not considered sound at entry into service, and the issue with respect that disability is whether the hearing loss was aggravated by the Veteran's service beyond its normal progression.  See 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran asserts that he did not have hearing loss prior to service and that his hearing loss is a result of noise exposure in service from firing M-16 rifles and 45 pistols, and firing of 105 howitzers.  The Veteran's DD Form 214 shows that his Military Occupational Specialty was Infantry Weapons Repairer, and that he also earned, in pertinent part, the Pistol Marksmanship Badge and the Rifle Marksman Badge.  There is no evidence of record to show that the Veteran engaged in combat, but in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such as Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board concedes that noise exposure is consistent with the Veteran's service. 

The service treatment records are negative for any complaints or findings regarding the hearing loss, other than the findings on the enlistment physical.  The August 1983 discharge examination report shows puretone thresholds at 500, 1000, 2000, and, 4000 Hertz  were 10, 5, 5, 10, and 30 decibels respectively in the right ear, and 15, 10, 10, 20, and 40 decibels respectively in the left ear.  

After service, a January 2013 VA examination report shows that puretone thresholds at 500, 1000, 2000, and, 4000 Hertz  were 10, 25, 55, 60, and 65 decibels respectively in the right ear, and 5, 20, 50, 60, and 65 decibels respectively in the left ear.  The examiner noted the audiometric findings at entrance and separation from service, and determined that the Veteran's hearing loss disability existed prior to service and was not aggravated beyond the normal progression in military service.  The rationale was that there was no significant threshold shift from enlistment to separation.  

While the service personnel records indicate exposure to acoustic trauma in service, the service treatment records shows no treatment for hearing loss during service, and a VA examiner has determined that there was no significant threshold shift during service.  While the Veteran has stated that he did not have a hearing loss disability prior to service, and has submitted buddy statements from friends and family who knew him prior to service, that they did not notice a hearing loss disability prior to service, the medical evidence in the service treatment records demonstrates that the Veteran did have a hearing loss disability for VA purposes at entrance to service.  

The record does not show any competent and credible evidence that the Veteran's pre-existing hearing loss disability underwent an increase in severity in service.  The Board acknowledges that the Veteran is competent to report that he experienced symptoms of hearing loss and exposure to acoustic trauma.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced hearing loss. 

However, to the extent that the Veteran asserts his hearing loss disability underwent an increase in severity during service (assuming, without deciding, that the Veteran is competent to make this determination) his statements are not credible, as they are inconsistent with the medical evidence of record.  The service treatment records show no threshold shifts in auditory findings in service, notwithstanding his presumed exposure to acoustic trauma. 

There is no competent medical evidence showing that the Veteran's hearing loss disability underwent an increase in severity during service.  The medical opinion provided in January 2013 was that there was no aggravation of the hearing loss disability based on the fact that there was no significant auditory threshold shift in service.  While hearing loss is a chronic disability that can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), since the medical evidence shows that the Veteran's hearing loss disability was noted at entry into service, the theory of entitlement to service connection based on continued symptomatology since service is not available to the Veteran, as he was not considered sound at entry into service.  

Certain chronic diseases, including sensorineural hearing loss, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied, pursuant to 38 C.F.R. §§ 3.307, 3.309(a).  However, in this case, there is no medical evidence demonstrating that the Veteran's hearing loss manifested to a compensable degree within one year after service.  See 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100.  There are no medical records within one year of service.  The results of the August 1983 discharge examination report show an average pure tone threshold of 13 decibels in the right ear, and 20 decibels in the right ear.  However, speech recognition scores were not provided.  While the Veteran and his family and friends have submitted statements that they did not notice the Veteran's hearing loss until after service, their lay statements do not provide the medical certainty of the level of hearing loss within one year after service to determine that the Veteran's hearing loss disability would have been at least 10 percent disabling at that time.

After weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's hearing loss disability was aggravated or incurred on a presumptive basis during his service.  See 38 U.S.C.A. §  1153.  Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


